          Case 1:21-cr-00108-TSC Document 48 Filed 07/30/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                              :       Case No. 21-CR-108 (TSC)
                                                      :
               v.                                     :
                                                      :
MICHAEL JOSEPH FOY,                                   :
                                                      :
                               Defendant.             :

             JOINT MOTION FOR CONTINUANCE OF STATUS HEARING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and the defendant, by and through his attorney, Elizabeth Mullin, Esquire

(collectively, “the parties”) jointly move this Court to continue the Status Hearing currently

scheduled for August 2, 2021.

       Since the last hearing in this matter, the parties request further time to discuss all possible

options regarding a possible resolution of this matter. Therefore, the parties agree that it is in the

interest of justice to continue those discussions and thus request an exclusion of time under the

Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A).
          Case 1:21-cr-00108-TSC Document 48 Filed 07/30/21 Page 2 of 2




       Accordingly, the parties request a continuance of approximately 60 days and an exclusion

of time under the Speedy Trial Act until that date. In that regard, if approved, the parties will reach

out to this Court’s courtroom deputy for the appropriate date for the next status hearing and for the

parties availability and this Honorable Court.



                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               ACTING UNITED STATES ATTORNEY
                                               D.C. Bar No. 415793

                                               _/s/ Emory V. Cole__________________________
                                               EMORY V. COLE
                                               Assistant United States Attorney
                                               PA. Bar Number 49136
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-7692
                                               Emory.Cole@usdoj.gov



                                               A.J. KRAMER
                                               FEDERAL PUBLIC DEFENDER

                                               __/s/ Elizabeth Mullin____________
                                               Elizabeth Mullin
                                               Assistant Federal Public Defender
                                               625 Indiana Avenue, N.W., Suite 550
                                               Washington, D.C. 20004
                                               (202) 208-7500
                                               Elizabeth Mullin@fd.org
